

117 HR 4694 IH: Food Chemical Reassessment Act of 2021
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4694IN THE HOUSE OF REPRESENTATIVESJuly 26, 2021Ms. Schakowsky (for herself, Ms. DeLauro, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to establish the Office of Food Safety Reassessment, and for other purposes.1.Short titleThis Act may be cited as the Food Chemical Reassessment Act of 2021. 2.Office of Food Safety ReassessmentChapter X of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 391) is amended by adding at the end the following: 1015.Office of Food Safety Reassessment(a)In generalNot later than one year after the date of the enactment of the Food Chemical Reassessment Act of 2021, the Secretary shall establish within the Center for Food Safety and Applied Nutrition, an office to be known as the Office of Food Safety Reassessment (referred to in this section as the Office), to conduct, for purposes of ensuring that food additives, food contact substances, substances generally recognized as safe for use in food, and prior-sanctioned substances or classes thereof are safe within the meaning of section 409, reassessments of the safety of such substances.(b)Safety reassessmentsNot less frequently than once every three years beginning with 2022, the Office shall—(1)reassess the safety of not less than ten of the food additives, substances, or classes of substances referred to in subsection (a); and(2)issue final regulations—(A)determining that any such substance or class of substance is safe within the meaning of section 409 and establishing the conditions of use, if any, under which any such substance or class of substances can be used safely within the meaning of such section; or(B)determining that any such substance or class of substances is unsafe within the meaning of such section.(c)First substances subject to reassessmentThe first ten substances or classes of substances reassessed by the Secretary under subsection (b) are the following:(1)Perfluoroalkyl substances and polyfluoroalkyl substances.(2)Ortho-phthalates.(3)Tert-butylhydroquinone.(4)Titanium dioxide.(5)Potassium bromate.(6)Perchlorate.(7)Butylated hydroxyanisole (BHA).(8)Butylated hydroxytoluene (BHT).(9)Brominated vegetable oil (BVO).(10)Propyl paraben.(d)Rule of constructionNothing in this section alters the authority or duties of the Secretary with respect to the administration and enforcement of section 409.(e)Food advisory committeeNot later than 180 days after the date of enactment of the Food Chemical Reassessment Act of 2021, the Secretary shall re-establish the Food Advisory Committee to advise the Secretary with respect to—(1)the standards for reassessments conducted under this section; and (2)the process and methods necessary to complete the work of the Office.(f)DefinitionsIn this section:(1)The term food contact substance has the meaning given such term in section 409(h)(6). (2)The term generally recognized as safe for use in food means, with respect to a substance used in food, that the substance is generally recognized, among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown through scientific procedures (or, in the case of a substance used in food prior to January 1, 1958, through either scientific procedures or experience based on common use in food) to be safe under the conditions of its intended use, as described in section 201(s).(3)The term prior-sanctioned substance means a substance described in paragraph (4) of section 201(s). .